WAKEFIELD ALTERNATIVE SERIES TRUST , SUITE 2400 DENVER, CO80202 August 8, 2012 VIA ELECTRONIC TRANSMISSION Valerie J. Lithotomos Senior Counsel Office of Disclosure and Review U.S. Securities & Exchange Commission treet, N.E. Washington, DC20549 Re: Wakefield Alternative Series Trust, Files Nos.: 333-177169; 811-22612 Dear Ms. Lithotomos: Pursuant to Rule 461 under the Securities Act of 1933, Wakefield Alternative Series Trust (the "Registrant") and ALPS Distributors, Inc. (the Wakefield Managed Futures Strategy Fund's principal underwriter/distributor), hereby request that the Commission accelerate the effective date of Pre-Effective Amendment No. 2 to the Registrant's Registration Statement (the "Amendment"), which was filed on August 7, 2012, to August 9, 2012, 8:00 A.M., or the earliest practicable date thereafter. Absent acceleration, the Amendment would not become effective. The Amendment was filed under the Securities Act for the purpose of responding to comments from the SEC staff with respect to registration of shares of the Fund.If you have any questions concerning this request please contact JoAnn Strasser at (614) 469-3265. Wakefield Alternative Series Trust ALPS Distributors, Inc. By: /s/ Patrick F. Hart III By: /s/ Thomas A. Carter Name: Patrick F. Hart III Name: Thomas A. Carter Title: President Title: President Date: August 8, 2012 Date: August 8, 2012
